Case: 09-60544 Document: 00511298956 Page: 1 Date Filed: 11/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2010
                                       No. 09-60544
                                                                            Lyle W. Cayce
                                                                                 Clerk
DENNIS QUILTER, JR.,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A071 844 643


Before JONES, Chief Judge, and JOLLY and GARZA, Circuit Judges.
PER CURIAM:*
       Dennis Quilter, Jr., is a native and citizen of Belize. He petitions this
court to review the decision of the Board of Immigration Appeals affirming the
decision of the Immigration Judge to grant the motion of the Department of
Homeland Security to reopen the removal proceedings. We have carefully
reviewed the administrative record and the briefs of the parties, but found no
reversible error. Accordingly, the petition for review is
                                                                                   DENIED.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.